Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) embroidered net trimmings similar to those the subject of Abstract 12555 and other embroidered articles like those the subject of Pustet v. United States (13 Ct. Cust. Appls. 530, T. D. 41396) at 75 percent under paragraph 1430; (2) wool knit apparel at 45 cents per pound and 50 percent ad valorem under paragraph 1114, Abstract 16064 followed; and (3) wearing apparel in chief value of artificial silk at 60 percent under paragraph 31, Abstract 37230 followed.